Citation Nr: 1448344	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-00 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial rating for a recurrent herniated lumbar disc at L4-5, rated as 10 percent disabling prior to January 31, 2007, 20 percent disabling from January 31, 2007 to February 27, 2008, and 40 percent disabling thereafter, with a 10 percent rating for right lower extremity radiculopathy from May 9, 2005.

2.  Entitlement to an effective date earlier than May 9, 2005 for the award of service connection for a recurrent herniated lumbar disc at L4-5. 


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to September 1992.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, granted service connection for a low back disability and assigned an initial 10 percent evaluation effective May 9, 2005.  

The Veteran requested to appear at a hearing before a Veterans Law Judge at a local VA office on a December 2009 substantive appeal.  In March 2010, the Veteran revised his hearing request and asked for a local hearing with a decision review officer (DRO).  In March 2012, the Veteran was notified that the hearing was scheduled for May 2, 2012; he failed to appear for the scheduled hearing and the record shows that he is currently incarcerated.  The Board therefore finds that the Veteran has withdrawn his request for a hearing and will proceed with the case.  

In November 2011, the Veteran requested that VA apportion all of his benefits to support his wife and dependent children.  The record does not indicate whether any action has been taken on this request and it is referred to the agency of original jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to an earlier effective date for the award of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

In May 2008, prior to the promulgation of a decision in the appeal, VA received notification from the appellant that a withdrawal of the appeal for entitlement to a higher initial rating for a recurrent herniated lumbar disc at L4-5 with right lower extremity radiculopathy is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a higher initial rating for a recurrent herniated lumbar disc at L4-5 with right lower extremity radiculopathy by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In May 2008, after the issuance of an April 2008 rating decision granting an increased 40 percent evaluation for the service-connected low back disability effective February 28, 2008 and the award of a separate rating for right lower extremity radiculopathy, the appellant withdrew the appeal for an increased rating for his low back condition.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this claim and it is dismissed.


ORDER

The claim for entitlement to a higher initial rating for a recurrent herniated lumbar disc at L4-5 with right lower extremity radiculopathy is dismissed.


REMAND

The Veteran contends that an earlier effective date is warranted for the award of service connection for a lumbar spine disability.  In a May 2006 rating decision, service connection for a recurrent herniated lumbar disc at L4-5 with radicular symptoms into the right leg was granted with an initial 10 percent evaluation assigned effective May 9, 2005.  The Veteran contends that the award of service connection should extend back to May 23, 2001, the date his original claim for service connection was received.  

Service connection for a low back disability was initially denied in a May 2002 rating decision on the basis that the condition was not incurred in or caused by active duty service.  Although the Veteran submitted copies of service treatment records documenting a back injury and complaints of back pain, these records were not considered by the RO in its May 2002 rating decision.  Instead, the RO noted that service records were not available for review and its decision would be reconsidered if service records were later obtained.  The Veteran initially appealed the denial of service connection for the claimed back disability, but did not perfect the appeal.  

In May 2005, the Veteran filed a claim to reopen service connection for a low back disability and, as noted above, the claim was granted in the May 2006 rating decision on appeal.  In an August 2008 statement, the Veteran argued that the RO committed clear and unmistakable error (CUE) in its original May 2002 denial of service connection by failing to consider the contents of the service treatment records submitted a few weeks before the rating decision was issued.  The Board finds that the Veteran has submitted a claim for an earlier effective date for the award of service connection based on CUE which is inextricably intertwined with the current claim before the Board.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, the claim for an earlier effective date must be remanded to allow for the development and adjudication of the claim for CUE in the May 2002 rating decision.   
Accordingly, the case is REMANDED for the following action:

After adjudication of the claim for whether the May 2002 rating decision's denial of service connection for a low back disability was based on CUE, readjudicate the claim for an earlier effective date currently on appeal.  If the benefits sought are not fully granted, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


